DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/25/21 has been entered. Claims 1-10 and 12-21 remains pending in the application. Claim 10 has been amended, Claim 11 has been cancelled and Claim 21 has been newly added. The Applicant’s amendment has overcome the drawing objections and 112(b) rejections previously set forth in the office action mailed on 5/25/21.
Response to Arguments
Applicant’s arguments filed 8/25/21 with respect to the rejections 1-10 and 12-20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment to claims 1, 10 and 16.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number “720” in paragraphs [0076]-[0079] of applicant’s specification is not in the drawing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "substantially" in claims 1-3, 10 and 16-17 and “about” in claims 1, 7, 9, 10, 15, 16 and 19-20 are relative terms which renders the claims indefinite.  The term "substantially” and “about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, Claim 1 states “between about 450 and about 495 nm” and “substantially electrically non-conductive material and at least substantially thermally non-conductive”. The term makes this without any requisite degree, as so any numbers near 450 and 495 can be used here. This can also interpreted as any range within blue electromagnetic spectrum 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 9, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Weber et al. (US 20210007591) and in further view of Hancock et al. (US 20190374285).
Regarding Claim 1, Langell et al. disclose a medical borescope (Fig.12A, borescope 1200), comprising: a shaft (tube 1220) comprising, at least in part, a material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive ([0146] borescope tube 1220 comprises a non-conductive material); 
(a tip 1230) positioned at a distal end of the shaft (Fig.12A, tube 1220), wherein the tip (a tip 1230) comprises: an image sensor (image sensor 1260) configured to generate image data ([0151] the image sensor 1260 can be configured to capture images).
However, Langell et al. does not disclose an array of LED light sources configured to deliver electromagnetic radiation in a spectrum that is at least substantially lacking in infrared radiation wherein the spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm.
Weber et al. teach an array of LED light sources (LEDs 5a-c and LEDs 7a-c) configured to deliver electromagnetic radiation in a spectrum that is at least substantially lacking in infrared radiation ([0044]-[0046] using an infrared blocking filter 23; Figs.6-11, spectrums having less than 700 nm)
wherein the spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm (Fig.6-11, [0035]-[0036] and [0043] wavelength peak in region K of 400 nm to 550 nm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langell et al. to have an array of LED light sources configured to deliver electromagnetic radiation in a spectrum that is at least substantially lacking in infrared radiation wherein the spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm as taught by Weber et al. in order to provide an illumination with a greater spatial angle with an adequate brightness, without a scatter lens and with less optical losses ([0010] of 
The modified device of Langell et al. and Weber et al. teach the medical borescope as discussed above, but does not teach wherein the array of LED light sources is configured to collectively deliver between about 20 and about 75 lumens of visible light.
Hancock et al. teach wherein the array of LED light sources is configured to collectively deliver between about 20 and about 75 lumens of visible light ([0102] LED may have an output of around 50-100 lumens).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al. and Weber et al. have wherein the array of LED light sources is configured to collectively deliver between about 20 and about 75 lumens of visible light as taught by Hancock et al. in order to provide detecting or probing certain tissue characteristics and sufficiently illuminate the treatment site ([0009] and [0102] of Hancock et al.). The modified device of Langell et al. in view of Weber et al. and in further view of Hancock et al. will hereinafter be referred to as the modified device of Langell et al., Weber et al. and Hancock et al.
Regarding Claim 2, the modified device of Langell et al., Weber et al. and Hancock et al. teach the claimed invention as discussed above concerning claim 1, and Langell et al. teach wherein the shaft wholly comprises a material that is at least substantially electrically non-conductive material and at least substantially thermally ([0146] borescope tube 1220 comprises a non-conductive material).
Regarding Claim 3, the modified device of Langell et al., Weber et al. and Hancock et al. teach the claimed invention as discussed above concerning claim 1, and Hancock et al. teach wherein the shaft (sheath 122) comprises a layer of material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive ([0103] a protective sheath 122 (e.g. made from PEEK)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al. and Weber et al. have the shaft comprising a layer of material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive as taught by Hancock et al. in order to prevent the scope from disrupting the conveyed energy ([0071] of Hancock et al.).
Regarding Claim 4, the modified device of Langell et al., Weber et al.  and Hancock et al. teach the claimed invention as discussed above concerning claim 3, and Hancock et al. teach wherein the layer comprises a sheath (Figs.2-3, sheath 122).
Regarding Claim 7, the modified device of Langell et al., Weber et al. and Hancock et al. teach the claimed invention as discussed above concerning claim 1, and Hancock et al. teach wherein the array of LED lights sources is configured to deliver between about 25 and about 55 lumens of visible light ([0102] LED may have an output of around 50-100 lumens).
Regarding Claim 9, the modified device of Langell et al., Weber et al. and Hancock et al. teach the claimed invention as discussed above concerning claim 1, and (Fig.6-11, [0035]-[0036] and [0043] wavelength peak in region K of 400 nm to 550 nm).
Regarding Claim 10, Langell et al. disclose medical borescope (Fig.12A, borescope 1200), comprising: a shaft (tube 1220) comprising, at least in part, a material that is at least substantially electrically nona-conductive material and at least substantially thermally non-conductive ([0146] borescope tube 1220 comprises a non-conductive material); and a tip (a tip 1230) positioned at a distal end of the shaft (Fig.12A).
However, Langell et al. does not disclose wherein the tip comprises an array of LED light sources configured to deliver electromagnetic radiation in which no more than about 20% of the total spectral output of the array of LED light sources is in the infrared spectrum, wherein electromagnetic radiation delivered from the array of LED light sources comprises a spectrum having at least one of a local maximum and a global maximum between about 450 and about 495 nm.
Weber et al. teach wherein the tip (a distal elongate insertion section 1) comprises an array of LED light sources (LEDs 5a-c and LEDs 7a-c) configured to deliver electromagnetic radiation in which no more than about 20% of the total spectral output of the array of LED light sources is in the infrared spectrum (Fig.6-11, showing less than 700 nm spectrums; [0035]-[0036] and [0043] spectrums of first and second region K of 400 nm to 550 nm and region L of 550 to 700 nm (shows lower than 700nm, IR is above 700 nm)),
(Fig.6-11, [0035]-[0036] and [0043] wavelength peak having region K of 400 nm to 550 nm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langell et al. to have wherein the tip comprises an array of LED light sources configured to deliver electromagnetic radiation in which no more than about 20% of the total spectral output of the array of LED light sources is in the infrared spectrum, wherein electromagnetic radiation delivered from the array of LED light sources comprises a spectrum having at least one of a local maximum and a global maximum between about 450 and about 495 nm as taught by Weber et al. in order to provide an illumination with a greater spatial angle with an adequate brightness, without a scatter lens and with less optical losses ([0010] of Weber et al.). The modified device of Langell et al. in view of Weber et al. will hereinafter be referred to as the modified device of Langell et al. and Weber et al. 
The modified device of Langell et al. and Weber et al.  teach the medical borescope as discussed above, but does not teach wherein the at least one light source is configured to deliver between about 20 and about 75 lumens of visible light.
Hancock et al. teach wherein the at least one light source is configured to deliver between about 20 and about 75 lumens of visible light ([0102] LED may have an output of around 50-100 lumens).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al. and 
Regarding Claim 21, the modified device of Langell et al., Weber et al. and Hancock et al. teach the claimed invention as discussed above concerning claim 10, and Weber et al. teach wherein the array of LED light sources (LEDs 5a-c and LEDs 7a-c) comprises a plurality of distinct LED light sources (Figs.2-5), and wherein the array of LED light sources (LEDs 5a-c and LEDs 7a-c) is configured to deliver electromagnetic radiation in which the spectral output in the infrared spectrum is zero (Fig.6-11, showing less than 700 nm spectrums; [0035]-[0036] and [0043] spectrums of first and second region K of 400 nm to 550 nm and region L of 550 to 700 nm (lower than IR region less than 700nm)).
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Weber et al. (US 20210007591), in further view of Hancock et al. (US 20190374285) and further in view of Thomas et al. (US 20180214206).
Regarding Claim 5, the modified device of Langell et al., Weber et al. and Hancock et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the material comprises a fiber-reinforced polymer.
([0033] the shaft 22 is of a fibre reinforced plastics material).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Weber et al. and Hancock et al. to have wherein the material comprises a fiber-reinforced polymer as taught by Thomas et al. in order to provide sufficiently strong to ensure that the tip does not separate from the shaft when the assembly is in use ([0005]-[0006] of Thomas et al.). The modified device of Langell et al. in view of Weber et al., in further view of Hancock et al. and further in view of Thomas et al. will hereinafter be referred to as the modified device of Langell et al., Weber et al., Hancock et al. and Thomas et al.
Regarding Claim 6, the modified device of Langell et al., Weber et al., Hancock et al. and Thomas et al. teach the claimed invention as discussed above concerning claim 5, and Thomas et al. teach wherein the material comprises a fiber-reinforced, thermosetting polyester polymer ([0033] shaft 22 is of a fibre reinforced plastics material. Suitable fibre reinforced plastics materials include those using fibres of glass, aramid or carbon, bound in a polymer material such as an epoxy, vinylester or polyester thermosetting plastics material).
Regarding Claim 12, the modified device of Langell et al., Weber et al. and Hancock et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the material comprises a fiber-reinforced polymer.
Thomas et al. teach wherein the material comprises a fiber-reinforced polymer ([0033] the shaft 22 is of a fibre reinforced plastics material).  

Regarding Claim 13, the modified device of Langell et al., Weber et al., Hancock et al. and Thomas et al. teach the claimed invention as discussed above concerning claim 12, and Thomas et al. teach wherein the material comprises a fiber-reinforced vinyl ester ([0033] shaft 22 is of a fibre reinforced plastics material. Suitable fibre reinforced plastics materials include those using fibres of glass, aramid or carbon, bound in a polymer material such as an epoxy, vinylester or polyester thermosetting plastics material).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Weber et al. (US 20210007591), in further view of Hancock et al. (US 20190374285) and further in view of Kamm et al. (US 20170237960).
Regarding Claim 8, the modified device of Langell et al., Weber et al., and Hancock et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the tip further comprises an imaging aperture, and wherein the imaging aperture comprises an aperture size between F2.0 and F2.8.
([0081] aperture of the imaging unit 110 may be F/4 or smaller).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Weber et al. and Hancock et al. to have wherein the tip comprises an imaging aperture, and wherein the imaging aperture comprises an aperture size between F2.0 and F2.8 as taught by Kamm et al. in order provide imaging scenes without sharpness degradation ([0081] of Kamm et al.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Weber et al. (US 20210007591), in further view of Hancock et al. (US 20190374285), further in view of Thomas et al. (US 20180214206) and further in view of Baldwin (US 20140309677).
Regarding Claim 14, the modified device of Langell et al., Weber et al., Hancock et al. and Thomas et al. teach the claimed invention as discussed above concerning claim 12, but does not teach wherein the material comprises a unidirectional fiber. 
Baldwin teaches wherein the material comprises a unidirectional fiber (Fig.2A, at least an outer surface of 206 can include a textured portion 209 (e.g., ribbed)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Weber et al., Hancock et al. and Thomas et al. to have wherein the material comprises a unidirectional fiber as taught by Baldwin in order to make it easier to grasp the scope ([0174] of Baldwin).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Weber et al. (US 20210007591), in further view of Hancock et al. (US 20190374285) and further in view of Beckhaus et al. (DE 102009051434). 
Regarding Claim 15, the modified device of Langell et al., Weber et al., and Hancock et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the material comprises an electrical conductivity less than about 5 S/m.
Beckhaus et al. teach wherein the material comprises an electrical conductivity less than about 5 S/m ([0017] an electrical conductivity of 0.1-100 S/m) and a thermal conductivity of less than about 1 W/mK ([0018] a thermal conductivity of 0.1-30 W/mK).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Weber et al., and Hancock et al. to have wherein the material comprises an electrical conductivity less than about 5 S/m as taught by Beckhaus et al. in order to provide a seal which even establish an electrically and thermally conductive connection between components ([0020] of Beckhaus et al.).
Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (US 20190374285) in view of Weber et al. (US 20210007591).
Regarding Claim 16, Hancock et al. disclose a method for medical imaging, the method comprising the steps of: inserting a medical borescope into a patient ([0015] surgical scoping devices comprise an insertion tube);
([0102] LED may have an output of around 50-100 lumens), 
and imaging the site of interest illuminated by the electromagnetic radiation using the medical borescope ([0052]-[0053]  the treatment site may be provided within an energy conveying means for the microwave and/or RF electromagnetic (EM) energy by a surgical scoping device, such as an bronchoscope, endoscope, laparoscope or the like).
However, Hancock et al. does not teach visible light in an electromagnetic spectrum that is at least substantially lacking in infrared radiation, wherein the electromagnetic spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm.
Weber et al. teach visible light in an electromagnetic spectrum that is at least substantially lacking in infrared radiation ([0044]-[0046] using an infrared blocking filter 23; Figs.6-11, spectrums having less than 700 nm), wherein the electromagnetic spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm (Fig.6-11, [0035]-[0036] and [0043] wavelength peak having region K of 400 nm to 550 nm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock et al. to have visible light in an electromagnetic spectrum that is at least substantially lacking in infrared radiation, wherein the electromagnetic spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm as taught by Weber et al. in order to provide an illumination with a greater spatial angle with an adequate brightness, without 
Regarding Claim 18, the modified device of Hancock et al. and Weber et al. teach the claimed invention as discussed above concerning claim 16, and Weber et al. teach wherein the electromagnetic radiation is generated using an array of LED light sources (LEDs 5a-c and LEDs 7a-c) positioned at a tip of the medical borescope (Figs.2-5, a distal elongate insertion section 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock et al. to have wherein the electromagnetic radiation is generated using an array of LED light sources positioned at a tip of the medical borescope as taught by Weber et al. in order to provide an illumination with a greater spatial angle with an adequate brightness, in each case with less effort, without a scatter lens and with less optical losses ([0010] of Weber et al.).
Regarding Claim 19, the modified device of Hancock et al. and Weber et al. teach the claimed invention as discussed above concerning claim 18, and Hancock et al. teach wherein the array of LED lights sources is configured to deliver between about 25 and about 55 lumens of visible light ([0102] LED may have an output of around 50-100 lumens).
Regarding Claim 20, the modified device of Hancock et al. and Weber et al. teach the claimed invention as discussed above concerning claim 16, and Weber et al. teach wherein the electromagnetic spectrum has a global maximum between about 450 Fig.6-11, [0035]-[0036] and [0043] wavelength peak having region K of 400 nm to 550 nm).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (US 20190374285) in view of Weber et al. (US 20210007591) and in further view of Bala (US 20060106282). 
Regarding Claim 17, the modified device of Hancock et al. and Weber et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the electromagnetic spectrum is configured to at least substantially eliminate visibility of the smoke in one or more images generated during the imaging step.
Bala teach wherein the electromagnetic spectrum is configured to at least substantially eliminate visibility of the smoke in one or more images generated during the imaging step ([0015]-[0016] selectively view surgical sites normally occluded by conditions such as smoke, fluids, tissues, and/or haze and to direct laser energy to the surgical site).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hancock et al. and Weber et al. to have wherein the electromagnetic spectrum is configured to at least substantially eliminate visibility of the smoke in one or more images generated during the imaging step as taught by Bala in order to allow the viewing of and direction of laser energy toward structures located behind occluding materials such as haze, smoke, tissues and/or blood ([0006]-[0007] of Bala).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110295066		Fan
US 20170119490		Mordaunt
US 20080119694 A1		Lee; James K.
Fan (US 20110295066) discloses an endoscopes having a hollow outer sheath. A distal portion 104 of the outer sheath 102 can be electrically and/or thermally insulated from one or more internal components, such as an internal instrument 110, 111. For example, the distal portion 104 can be internally and/or externally coated with a dielectric material 106. Flouropolymers are but one example of a class of suitable polymers. Any dielectric material capable of producing a thin insulative coating can be used. For example, an alumina coating, a flouropolymer coating or other coating capable of withstanding exposure to a plasma. In other instances, the body of the outer sheath 102 can be formed entirely or partially of a dielectric material, such as a reinforced glass fiber or a plastic (e.g., a glass-epoxy tube with a Teflon coating).  (See figure and [0088]).
Mordaunt (US 20170119490) discloses an apparatus and methods combine light emitted by a narrow band laser. the shortest wavelength contribution to the illumination beam is provided by a laser (e.g., a laser diode) having narrow band emission around a peak wavelength greater than or equal to about 480 nm (for example, a peak wavelength in the range 480 nm to 495 nm).  The one or more additional light sources may include one or more light-emitting diodes (LEDs), for 
Lee (US 20080119694) discloses a catheter comprising a protective sheath 52, the outer surface of the compression coils which can be covered by a flexible, non-conductive sheath, e.g., made of polyimide tubing.  (See figures and [0074]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795